[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]


           United States Court of Appeals
                       For the First Circuit
Nos. 01-2675
     02-1051

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                         GREGORY A. JACKSON
                                 and
                         KEVIN E. WOODWARD,

                      Defendants, Appellants.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MAINE
               [Hon. Gene Carter, U.S. District Judge]


                               Before

                     Torruella, Circuit Judge,

                  Greenberg,* Senior Circuit Judge,
                     and Howard, Circuit Judge.


     E. James Burke, for appellants.
     Margaret D. McGaughey, Appellate Chief, with whom Paula D.
Silsby, United States Attorney, were on brief, for appellee.




                          August 26, 2002




*
    Of the Third Circuit, sitting by designation.
            Per Curiam.    In this consolidated appeal, appellants

Gregory Jackson and Kevin Woodward challenge the district court's

denial of their motion to suppress evidence.     See United States v.

Woodward,    173 F. Supp. 2d 64 (D. Me. 2001).    We have repeatedly

held that when a district court "produces a comprehensive, well-

reasoned decision, an appellate court should refrain from writing

at length to no other end than to hear its own words resonate."

Lawton v. State Mut. Life Assurance Co., 101 F.3d 218, 220 (1st

Cir. 1996). Upon reviewing the record, the parties' arguments, and

the relevant caselaw, we find that the district court has properly
adjudicated this matter.     Rather than engaging in an act of pure

redundancy, we affirm the district court's ruling on the basis of
the reasons set forth in its decision.

            Affirmed.




                                 -2-